DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to. “parameter is comprises” (line 2) should be --parameter comprises--. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarter et al. (US 7,110,920) in view of Picton (US 2011/0178644).
Regarding claim 1, McCarter et al. (hereinafter McCarter) teaches an apparatus for direct, in-pipe measuring of water quality and quantity, in real time, of water flowing through a pipe into a user location, the apparatus comprising:(a) a housing having a water inlet port 214 disposed in the pipe and a water outlet port 220 disposed in the pipe having a water flow through the apparatus during operation (Fig. 2a) (col. 4 line 67 and col. 5 line 1-2); (b) a processor disposed with the housing (col. 6 lines 35-39); (d) a water quality measurer 230 located in the housing and disposed in the water flow configured to measure a water quality parameter of the water within the water flow and 266 configured to control the flow of the water (col. 6 lines 27-30).  
McCarter teaches that the flow rate of the water is controlled into the testing unit and that theoretical flow rates are used (col. 5 lines 11-18). McCarter remains silent as to a water quantity measurer located in the housing and disposed in the water configured to measure a water quantity parameter of the water within the water flow and transmitting the water quantity parameter to the processor.
Picton teaches the use of inline flow meters in a water management system in order to measure water flow (Fig. 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added flow meters to measure the water flow rate in the testing unit of McCarter in order to obtain a more accurate flow rate and not rely on an estimation.
Regarding claim 2, McCarter as modified by Picton teaches the apparatus of claim 1 wherein the water quality parameter comprises at least one of: a concentration of a pathogen, a concentration of an ion, pH, temperature, and turbidity (McCarter col. 3 lines 14-15).  
Regarding claim 3, McCarter as modified by Picton teaches the apparatus of claim 2 wherein the user location is a residence or commercial building (col. 3 lines 19-24).  
Regarding claim 4, McCarter as modified by Picton teaches the apparatus of claim 2 wherein the water quantity parameter is comprises at least one of: the water flow and a water pressure (Picton, flow).  
Regarding claim 5, McCarter as modified by Picton teaches the apparatus of claim 4 wherein the water controller 266 is a water valve (McCarter, col. 6 lines 27-30).  
Regarding claim 6, McCarter as modified by Picton teaches the apparatus of claim 5 wherein the water controller 266 allows a user to shut off the flow of the water manually, automatically or upon a fault condition (McCarter, col. 6 lines 27-30).  
Regarding claim 7, McCarter as modified by Picton teaches the apparatus of claim 6 wherein the processor wirelessly transmits the water quality and quantity parameters to a remote server (McCarter col. 8 lines 48-54).  
Regarding claim 8, McCarter as modified by Picton teaches the apparatus of claim 7 wherein the water controller 266 operably controls the flow of the water out of the water inlet port and the water outlet port (McCarter col. 6 lines 27-30).  
Regarding claim 9, McCarter as modified by Picton teaches the apparatus of claim 8 wherein the processor wirelessly transmits the water quality and quantity parameters to the remote server in real time (McCarter col. 8 lines 33-47).  
Regarding claim 10, McCarter as modified by Picton teaches the apparatus of claim 9 further comprising a second water controller 214 configured to control the water flow through the water inlet and through the apparatus (McCarter, Fig. 2a).  
Regarding claim 11, McCarter as modified by Picton teaches the apparatus of claim 10 wherein the water quality and quantity parameters are provided to residential users, utility companies, and/or commercial entities (col. 3 lines 20-30).  
Regarding claim 12, McCarter as modified by Picton teaches the apparatus of claim 11 wherein the pathogen is selected from the group consisting of bacteria, viruses and parasites (col. 1 lines 21-30).  
Regarding claims 13-16, McCarter as modified by Picton teaches the need to detect a variety of potentially toxic chemicals, concentrations of herbicides and/or pesticides, algae and cyanobacteria to ensure the water is safe for human consumption (col. 1 lines 21-45). It would have been obvious to one of ordinary skill in the art to monitor E.coli, viruses, parasites, or the toxic levels of ions as these are all well-known factors that make water consumption harmful. 
Regarding the method claims of 17-32, the method claims are met by the use and operation of the apparatus of claims 1-12, above.
Allowable Subject Matter
Claim 33 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852